DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Claim Objection
Applicant Asserts: Claim 6 was objected to. The examiner argues that “[the] specification is unclear on disclosing how to ‘wait’ a predetermined delay.” Applicants have amended claim 6 to
make the claim more clear.
           
Applicants posit that there is no need to tell a
person skilled in the art how to cause a computerized module to wait before doing
something. A person skilled in the art knows how to turn sensors off and on.
Furthermore, it is well within the capabilities of a person skilled in the art how to
introduce delays in actions taken by electronic components.

Accordingly, applicants respectfully request reconsideration and withdrawal of
the objection.

Claims 16 and 21 have similar limitations. The examiner did not object to claims
16 and 21. Applicants have therefore made the change to claims 16 and are amicable to
a similar change to the one made to claim 6 if the examiner deems that to be necessary.

Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  The Examiner withdraws the objection to claim 6.

35 USC 112(second paragraph)/35 USC 112(b)
	
	Per Claim 7 & 12


Applicant Asserts: Claims 12 and 17 stand rejected under 35 USC 112(second paragraph)/35 USC 112(b) as being indefinite. Office Action, Pages 7-8. Applicants amend the claims and
traverse the rejections. Applicants posit that the amendments and above arguments overcome the rejections under 35 USC 112(b)/second paragraph and respectfully request
reconsideration and withdrawal of the rejections.


Examiner Response: The Examiner thanks applicant representative for the explanation and references to the disclosure.  The Examiner finds applicant representative arguments persuasive because the sensor activation circuit examines a range of addresses which infers structure for carrying out the claim feature of determining.  As such the 35 USC 112 (second paragraph) rejections of claims 12 and 17 have been withdrawn.
35 USC 102
	
Applicant Asserts: Applicants disagree with such a reading of Park’s pull-up and pull-down
structures. Park’s pull-up and pull-down structures are switches that pull-up a signal to
VDD or down to GND. By doing so, 
“The security BIST circuit 122 may block output values of the abnormal
condition sensing circuit 121 in response to the BIST enable signal BEN. The
security BIST circuit 122 may perform the security BIST operation for
compulsorily pulling an output terminal (e.g., an attack sensing terminal) of the
security BIST circuit 122 up to the power supply voltage VDD or down to the
ground voltage GND (S130).” Park,[0066].
Thus, the pull-up and pull-down structures cannot be considered “code execution
units operable to execute at least a portion of the software code.”


Examiner Response: The Examiner understands applicant representative assertions regarding the relied upon section of Park in the previous Office Action to teach the code execution units.  The Examiner respectfully disagrees with applicant representative characterization of Park’s pull-up and pull-down structures do not execute code. Park’s BIST is a built-in self-test circuit and circuits are not code.  However, one of ordinary skill in the art would recognize that test is a program which comprises code.  The structures are indeed separate circuits implemented by software under certain conditions which constitutes in the broad yet reasonable interpretation a unit operating code.  Park clearly teaches one structure (circuit) executes to bring the circuit to VDD which is reading on a portion of the software code while the other structure reads on grounding the circuit which is another portion of the code.  To say Park does not teach this limitation would constitute an error.  
The Examiner will change the claimed ‘code execution units’ to the more broad attack detection circuit 120 which includes the BIST.

35 USC 102
Applicant Asserts: Again, please consider the difference between “determin[ing] whether the attack detection circuit is being attacked” (Park) and “determining, by said sensor activation circuit, the code execution unit configured to execute said computer code instruction” (Claim 1). The former (Park) determines whether the circuit is under attack, the latter (claim1) which execution unit is about to execute a software code instruction.

    PNG
    media_image1.png
    642
    544
    media_image1.png
    Greyscale

Examiner Response: Park does both. Park delineates a difference between recognizing whether a circuit is under attack (Park 0047).  For determining which unit to execute code instruction (Park Figure 3) whereby Park [0053] teaches As illustrated in FIG. 3, the security BIST circuit 122 may include a plurality of BIST units corresponding to the sensors 121-1 to 121-i, respectively, of the abnormal condition sensing circuit 121. The abnormal condition sensing circuit is part of attack detection circuit 120 to include BIST circuit 122 associated with each sensor 121 which depicts a one-to-one mapping. Park logic determines that a circuit is under attack and then selects what unit will execute. 

Applicant Asserts: Finally, claim 1 recites “activating, by said sensor activation circuit, only the
sensors associated with the determined code execution unit.” It must be evident that because Park fails to teach or suggest determining which execution unit is about to execute an instruction, Park does not teach or suggest “activating ... only the sensors associated with the determined code execution unit” as it would be impossible to activated sensors associated with the determined code execution unit if you have not made that determination.
Examiner Response:  Respectfully, the Examiner disagrees that Park does not disclose the determining step and the activation only the sensors step. The determining step is clearly taught by prior art Park at least at location [0067] where Park plainly discloses the conditions for the claimed ‘determining’.  Park’s BIST operation does the determing based on an execution result of code/data from the monitored assigned sensor. As depicted in Park Figure 3 accompanied by [0053] whereby …As illustrated in FIG. 3, the security BIST circuit 122 may include a plurality of BIST units corresponding to the sensors 121-1 to 121-i, respectively, of the abnormal condition sensing circuit 121. It is at least for the above reason that the Examiner finds Park anticipates claims 1-3,7-13, 15, 17-18, and 20

Applicant Asserts: In Pavlas, the activation of the sensors does not depend on code execution by the processor of the computing device: abstract: “The detector circuitry is to generate local
sensor data based on a sensor signal received from a sensor [...]. The generating [...] is
independent of an application executing on the local computing device”.  Therefore, Pavlas does not disclose “determining the code execution unit configured to execute said computer code instruction” and “activating only the sensors associated with the determined code execution unit”
Examiner Response:  The Examiner introduced Pavlas to teach the limiting feature of determining the exact memory locations.  Applicant representative points to a portion of Pavlas that discloses that the code execution units are not dependent upon the operating system.  Specifically, Pavlas at [0011] disclose in part…Generating the sensor data, identifying the event and selecting the response are configured to be independent of operation of an operating system (OS) and/or an application that may be executing on the computing device. In other words, operations of the monitor system (i.e., monitor circuitry and associated sensors) are not controlled by the OS.  Here, the Examiner finds that this passage does not teach away from the claim whereby the code execution unit performs and has little to do with the introduction of Pavlas as a secondary reference.  
o because of the following informalities:

Claim Objections
Claim16 is objected to because of the following informalities:  16. (Currently Amended) The non-transitory computer readable memory of Claim 9 wherein the software code further comprises instructions to wait a predetermined delay after completion of execution of said computer code instruction.  Claim 9 is directed to the multi-unit device of Claim 8 instead of a non-transitory computer readable memory.  Appropriate correction is required.

          Claim 17 is objected to because of the following informalities:  17. (currently amended) The multi-unit device of claim 8 the sensor activation circuit further configured to: triggered by completion of execution of said computer code instruction, deactivate said sensors associated with the determined code execution unit upon completion of execution of said computer code instruction by said determined execution unit.   The Examiner finds a transition phrase may clarify the relationship between the multi-unit device and the sensor activation circuit.  Appropriate correction may be required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-13, 15,17-18, and 20 are rejected under 35 U.S.C.102 (a)(1) (a)(2) as being anticipated by Park et al, US 20170357829, December 14, 2017, hereafter referred to as Park.

           As to claim 1, Park teaches a method – Park [0063] FIG. 6 is a flowchart illustrating a process in which the integrated circuit of FIG. 1 performs a hacking preventing operation. Here, the claimed ‘method’ is taught by Park as ‘flowchart’ for activating at least one sensor among a plurality of sensors embedded in a multi-unit device – Park [0040 and 0041] since at ’40 ... Referring to FIG. 2, the attack detection circuit 120 may include an abnormal condition sensing circuit 121, the security BIST circuit 122, a comparator 123, and a detector 124  since at ‘41 The abnormal condition sensing circuit 121 may include a plurality of abnormal condition detectors that sense the abnormal conditions. According to an exemplary embodiment of the inventive concept, sensing results of the abnormal condition sensing circuit 121 may be provided to the security BIST circuit 122. Here, the claimed ‘at least one sensor’ is taught by Park as ‘abnormal condition sensing circuit 121’ whereas the claimed ‘plurality of sensors’ is taught by Park as ‘a plurality of abnormal condition detectors’ and illustrated by Park in Figure 3.  The claimed ‘multi-unit device’ is taught by Park as ‘attack detection circuit 120’ whereby the clamed ‘multi units’ are taught by Park as ‘abnormal condition sensing circuit 121, the security BIST circuit 122, a comparator 123, and a detector 124’ which is any attack detection circuit illustrated by Park to include Figure 17) having a software code comprising computer code instructions– Park [0118]  ... the attack detection circuit 1700 may generate an attack notification signal RST and may send the attack notification signal RST to the CPU 1100. Here, the claimed ‘having software code’ is taught by Park as ‘may generate an attack notification’ since one of ordinary skill in the art would recognize software code formulates the attack notification having been generated by the attack detection circuit.  The claimed ‘computer code instructions’ is taught by Park as ‘notification signal’ since notification signal is code that instructs the CPU 1100 regarding an attack) 
wherein:
              said multi-unit device – Park [0010] FIG. 2 is a diagram illustrating an attack detection circuit of FIG. 1) comprises at least two code execution units – Park [0040] ... the attack detection circuit 120 may include an abnormal condition sensing circuit 121, the security BIST circuit 122.   Here, the claimed ‘at least two code execution units’ is taught by Park as ‘sensing circuit 121, the security BIST circuit 122’ whereas the BIST circuit has multiple code units for performing the built-in system test depicted in Figure 2) operable to
                   execute at least a portion of the software code – Park [0041] The abnormal condition sensing circuit 121 may be implemented to sense various abnormal conditions of the internal circuit 110.  ... sensing results of the abnormal condition sensing circuit 121 may be provided to the security BIST circuit 122)  Here, the claimed ‘execute’ is taught by Park as ‘may be implemented’ whereas the claimed ‘portion of software code’ is taught by Park as ‘results may be provided’ which indicates a sequential processing of code from the sensing circuit 121 to the BIST circuit 122), and a sensor activation circuit – Park [0058] ... the pull-up circuit and the pull-down circuit may be selectively activated to be optimized for each sensor (e.g., 121-1 to 121-i of FIG. 3) of the abnormal condition sensing circuit 121. Here, the claimed ‘sensor activation circuit’ is taught by Park as ‘abnormal condition sensing circuit 121’ since any abnormal condition triggers activation of the BIST circuit), and 
each sensor is associated to one code execution unit – Park [0058] The security BIST circuit 122 of FIG. 2 includes a part (e.g., the abnormal frequency sensor 121-1) of the sensors may be connected to a security BIST circuit with a pull-up structure, and another part (e.g., the glitch attack sensor 121-5) of the sensors may be connected to a security BIST circuit with a pull-down structure.  Here, the claimed ‘portion of the software code’ is taught by Park as ‘pull up/pull-down structures’ since the circuit can associated with a particular sensor.  The claimed ‘two code execution units’ is taught by Park as ‘BIST Unit 122’. The claimed ‘sensor activation circuit’ is taught by Park as ‘abnormal frequency sensor’), and said method comprising, before execution of a computer code instruction of said software code by one of said code execution units:
            determining, by said sensor activation circuit, the code execution unit configured to execute said computer code instruction - Park [0065] ...  the internal circuit 110 of FIG. 1 of the integrated circuit 100 may send the BIST enable signal BEN to the security BIST circuit 122 periodically or randomly to enter the security BIST mode (S120). The security BIST circuit 122 of the attack detection circuit 120 of FIG. 1 may be activated in response to the BIST enable signal BEN.  Here, the claimed ‘before execution’ is taught by Park as ‘activated in response’ which means that the BEN first had to be transmitted to the BIST circuit mapped to the sensor as shown in figure 3).  The claimed ‘computer code instruction’ is taught by Park as ‘signal BEN’), and
           activating, by said sensor activation circuit only the sensors associated with the determined code execution unit - Park [0037] ... the BIST enable signal BEN may be transmitted from the internal circuit 110 periodically or randomly. For example, after the integrated circuit 100 is powered on and a reference time elapses therefrom, the BIST enable signal BEN may be generated periodically. the BIST enable signal BEN may be generated according to a predetermined policy in the attack detection circuit 120 itself. Here, the claim ‘only the sensors’ is taught by Park as ‘circuit itself’ because the sensors are associate the respective circuit.  The claimed activating’ is taught by Park as ‘circuit 100 is powered’ since the circuit being raised to the VDD powers on the sensor).

              As to claim 2, Park teaches the method of claim 1 comprising, performed by said sensor activation circuit, triggered by completion of execution of said computer code instruction, deactivating said sensors associated with the determined code execution unit - Park [0068] If the attack detection circuit 120 is in the normal state, the security BIST circuit 122 may be deactivated (S150). ... the abnormal condition sensing circuit 121 of the attack detection circuit 120 may perform a normal operation (S160). It is then determined whether an operation of the attack detection circuit 120 is to be continued (S170). If so, the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120). Otherwise, an operation of the attack detection circuit 120 terminates. Here, the claimed ‘completion of execution of said computer code instruction’ is taught by Park as ‘a normal operation (s160)’ whereby the step ends at a decision point to repeat or terminate the operation.  The claimed ‘sensor associated’ is taught by Park as ‘abnormal condition sensing circuit 121’ which is associated with the claimed determined code execution unit’ which is taught by Park as ‘BIST circuit 122’.  The claimed ‘deactivate’ is taught by Park as ‘deactivated S150’ because this step a sensor activation circuit 121 if in normal state shuts off the BIST).  

              As to claim 3, Park teaches the method of claim 1, wherein the step of determining  the code execution unit configured to execute said computer code instruction comprises sensing activation of the code execution unit – Park [0068 and 0117] since at ‘68… the abnormal condition sensing circuit 121 of the attack detection circuit 120 may perform a normal operation (S160). It is then determined whether an operation of the attack detection circuit 120 is to be continued (S170). If so, the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120) since at ‘117… The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘sensing activation’ is taught by Park as ‘a normal operation (S160)’ which is the routine of the sensing circuit to sense an abnormal operation which triggers a BIST operation.  The claimed ‘computer code instruction’ is taught by Park as ‘code data’ because the code data implements the storing of the code). 

               As to claim 5, Park teaches the method of claim 1, wherein the step of determining  the code execution unit configured to execute said computer code instruction comprises sensing providing a clock signal to the code execution unit - Park [0052 and 0117] since at ‘52 The abnormal frequency sensor 121-1 may be implemented to detect a main clock frequency and to generate a sensing signal when the detected main clock frequency is out of a specified range since at ‘117 … The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘sensing providing a clock signal’ is taught by Park as ‘frequency is out of a specified range’ which is how the code execution unit senses to provide a clock signal). 

               As to claim 7, Park teaches a non-transitory computer readable memory storing a computer program product – Park [0125] ...the memory 3200 may be implemented with a dynamic random-access memory (DRAM), a synchronous DRAM (SDRAM), a magnetic RAM (MRAM)).  Here, the claimed ‘non-transitory computer readable memory’ is taught by Park as ‘memory 3200’, comprising instructions executable by a sensor activation circuit of a multi-unit device – Park [0040] ... Referring to FIG. 2, the attack detection circuit 120 may include an abnormal condition sensing circuit 121, the security BIST circuit 122, a comparator 123, and a detector 124. Here, the claimed ‘at least one sensor’ is taught by Park as ‘abnormal condition sensing circuit 121’ whereas the claimed ‘plurality of sensors’ is illustrated by Park in Figure 3.  The claimed ‘multi-unit device’ is taught by Park as ‘attack detection circuit 120’) having said sensor activation circuit and at least two code execution units, and a plurality of sensors  – Park [0058] The security BIST circuit 122 of FIG. 2 includes a part (e.g., the abnormal frequency sensor 121-1) of the sensors may be connected to a security BIST circuit with a pull-up structure, and another part (e.g., the glitch attack sensor 121-5) of the sensors may be connected to a security BIST circuit with a pull-down structure.  Here, the claimed ‘portion of the software code’ is taught by Park as ‘pull up/pull-down structures’ since the circuit can associated with a particular sensor.  The claimed ‘two code execution units’ is taught by Park as ‘BIST Unit 122’. The claimed ‘sensor activation circuit’ is taught by Park as ‘abnormal frequency sensor’), each sensor being associated to one code execution unit – Park [0051] FIG. 3, the abnormal condition sensing circuit 121 may include an abnormal frequency sensor 121-1, an abnormal voltage sensor 121-2, an abnormal temperature sensor 121-3, a light exposure sensor 121-4, a glitch attack sensor 121-5, a decapsulation sensor 121-6, and any other sensors 121-i). Here, the claimed ‘each sensor’ is taught by Park as ‘sensor 121-1’ whereas the claimed ‘execution unit’ is taught by Park as ‘sensing circuit 121’) wherein the computer program product comprises instructions performed by said sensor activation circuit before execution of a computer code instruction executed by one of said code execution units - Park [0058] ...  the pull-up circuit and the pull-down circuit may be selectively activated to be optimized for each sensor (e.g., 121-1 to 121-i of FIG. 3) of the abnormal condition sensing circuit 121.  Here, the claimed ‘before execution’ is taught by Park as ‘selectively activate’ which means the sensor selects or identifies the particular BIST to perform the test then the BIST performs the test.  The claimed ‘by one of ... units’ is taught by Park as ‘optimized for each sensor’) and directing the sensor action unit to – Park [0117] … The code memory 1300 may be implemented to store code data needed to drive the security system 1000. The crypto circuit 1400 may decode (or decrypt) encrypted instructions, perform authentication, process electronic signatures and other data, etc. under control of the CPU 1100)
          determine the code execution unit configured to execute said compute code instruction - Park [0058] ...  the pull-up circuit and the pull-down circuit may be selectively activated to be optimized for each sensor (e.g., 121-1 to 121-i of FIG. 3) of the abnormal condition sensing circuit 121. Here, the claimed ‘determine the code execution’ is taught by Park as ‘selectively activate’ since one of the circuits is used to execute either a ground of VDD as performed by the BIST), and activate only the sensors associated with the determined code execution unit - Park [0037] ... the BIST enable signal BEN may be transmitted from the internal circuit 110 periodically or randomly. For example, after the integrated circuit 100 is powered on and a reference time elapses therefrom, the BIST enable signal BEN may be generated periodically. the BIST enable signal BEN may be generated according to a predetermined policy in the attack detection circuit 120 itself. Here, the claim ‘only the sensors’ is taught by Park as ‘circuit itself’ because the sensors are associate the respective circuit.  The claimed activating’ is taught by Park as ‘circuit 100 is powered’).

             As to claim 8, Park teaches a multi-unit device – Park [0040] ... Referring to FIG. 2, the attack detection circuit 120 may include an abnormal condition sensing circuit 121, the security BIST circuit 122, a comparator 123, and a detector 124. Here, the claimed ‘multi-unit device’ is taught by Park as ‘attack detection circuit 120’) comprising:
            a plurality of sensors – Park [0005] ... The attack detection circuit may include a plurality of sensors configured to sense different abnormal conditions,
            at least two code execution units – Park [0005] ... a plurality of built-in-self-test (BIST) units corresponding to the plurality of sensors.  Here, the claimed ‘at least two code execution units’ is taught by Park as ‘plurality of built-in-self-test (BIST)’, and 
           a sensor activation circuit, where in each sensor being associated to one code execution unit – Park [0041] ... The abnormal condition sensing circuit 121 may include a plurality of abnormal condition detectors that sense the abnormal conditions. According to an exemplary embodiment of the inventive concept, sensing results of the abnormal condition sensing circuit 121 may be provided to the security BIST circuit 122. Here, the claimed ‘sensor activation circuit’ is taught by Park as ‘abnormal condition sensing circuit 121’) and, said sensor activation circuit being configured for performing, before execution of a computer code instruction by one of said code execution units, the steps of: 
              determining the code execution unit configured to execute said instruction - Park [0058] ...  the pull-up circuit and the pull-down circuit may be selectively activated to be optimized for each sensor (e.g., 121-1 to 121-i of FIG. 3) of the abnormal condition sensing circuit 121. Here, the claimed ‘determine the code execution’ is taught by Park as ‘selectively activate’ since one of the circuits is used to execute either a ground of VDD as performed by the BIST), and
              activating only the sensors associated with the determined code execution unit - Park [0037] ... the BIST enable signal BEN may be transmitted from the internal circuit 110 periodically or randomly. For example, after the integrated circuit 100 is powered on and a reference time elapses therefrom, the BIST enable signal BEN may be generated periodically. the BIST enable signal BEN may be generated according to a predetermined policy in the attack detection circuit 120 itself. Here, the claim ‘only the sensors’ is taught by Park as ‘circuit itself’ because the sensors are associate the respective circuit.  The claimed activating’ is taught by Park as ‘circuit 100 is powered’).

             As to claim 9, Park teaches the multi-unit device of claim 8, wherein each code execution unit is among a CPU core or a co-processor – Park [0116] …Referring to FIG. 17, a security system 1000 may include at least one central processing unit (CPU) 1100, a buffer memory 1200, a code memory 1300, a crypto circuit 1400, a nonvolatile memory device (NVM(s)) 1500, a nonvolatile memory controller (NVM CTRL) 1600, and an attack detection circuit 1700. Here, the claim ‘CPU core’ is taught by Park as ‘at least one central processing unit’).

            As to claim 10, Park teaches the multi-unit device of claim 8, said multi-unit device being among a multi-core CPU or GPU, a system on chip or the chip of a smart card – Park [0034] the internal circuit 110 may be implemented with one chip. For example, the internal circuit 110 may be implemented with a system-on-chip (SoC). Here, the claim ‘a system on chip’ is taught by Park as ‘system-on-chip (SoC)’).

            As to claim 11, Park teaches the multi-unit device of claim 8, wherein sensors are among temperature sensors, glitch sensors, voltage sensors, light sensors, frequency sensors, current sensors, digital integrity sensors – Park [0051] FIG. 3 is a diagram illustrating an abnormal condition sensing circuit of FIG. 2 according to an exemplary embodiment of the inventive concept. Referring to FIG. 3, the abnormal condition sensing circuit 121 may include an abnormal frequency sensor 121-1, an abnormal voltage sensor 121-2, an abnormal temperature sensor 121-3, a light exposure sensor 121-4, a glitch attack sensor 121-5, a decapsulation sensor 121-6, and any other sensors 121-i).

            As to claim 12, Park teaches the non-transitory computer readable memory of claim 7 wherein the computer program product instructions executable by the sensor activation circuit, further comprise:
         computer program product instructions, triggered by completion of execution of said computer code instruction, deactivate said sensors associated with the determined code execution unit – Park [0068] ... the abnormal condition sensing circuit 121 of the attack detection circuit 120 may perform a normal operation (S160). It is then determined whether an operation of the attack detection circuit 120 is to be continued (S170). If so, the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120). Otherwise, an operation of the attack detection circuit 120 terminates.  Here, the claimed ‘computer program product instructions’ is taught by Park as ‘normal operation (S160)’ a self-contained step that performs a normal operation. The claimed ‘deactivate’ is taught by Park as ‘attack detection circuit 120 terminates’ which deactivates the sensor circuit).  The claimed ‘said sensor’ is taught by Park as ‘abnormal condition sensing circuit 121’).

            As to claim 13, Park teaches the non-transitory computer readable memory of claim 7 
wherein instructions for determining the code execution unit configured to execute said computer code instruction comprises sensing activation of the code execution unit – Park [0068 and 0117] since at ‘68… the abnormal condition sensing circuit 121 of the attack detection circuit 120 may perform a normal operation (S160). It is then determined whether an operation of the attack detection circuit 120 is to be continued (S170). If so, the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120) since at ‘117… The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘sensing activation’ is taught by Park as ‘a normal operation (S160)’ which is the routine of the sensing circuit to sense an abnormal operation which triggers a BIST operation.  The claimed ‘computer code instruction’ is taught by Park as ‘code data’ because the code data implements the storing of the code).           

          As to claim 15, Park teaches the non-transitory computer readable memory of claim 7 
wherein the step of determining the code execution unit configured to execute said computer code instruction comprises sensing providing a clock signal to the code execution unit - Park [0052 and 0117] since at ‘52 The abnormal frequency sensor 121-1 may be implemented to detect a main clock frequency and to generate a sensing signal when the detected main clock frequency is out of a specified range since at ‘117 … The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘sensing providing a clock signal’ is taught by Park as ‘frequency is out of a specified range’ which is how the code execution unit senses to provide a clock signal).           

          As to claim 17, Park teaches the multi-unit device of claim 8 the sensor activation circuit further configured to: triggered by completion of execution of said computer code instruction, deactivate said sensors associated with the determined code execution unit upon completion of execution of said computer code instruction by said determined execution unit - Park [0068] If the attack detection circuit 120 is in the normal state, the security BIST circuit 122 may be deactivated (S150). ... the abnormal condition sensing circuit 121 of the attack detection circuit 120 may perform a normal operation (S160). It is then determined whether an operation of the attack detection circuit 120 is to be continued (S170). If so, the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120). Otherwise, an operation of the attack detection circuit 120 terminates. Here, the claimed ‘completion of execution of said computer code instruction’ is taught by Park as ‘a normal operation (s160)’ whereby the step ends at a decision point to repeat or terminate the operation.  The claimed ‘sensor associated’ is taught by Park as ‘abnormal condition sensing circuit 121’ which is associated with the claimed determined code execution unit’ which is taught by Park as ‘BIST circuit 122’.  The claimed ‘deactivate’ is taught by Park as ‘deactivated S150’ because this step a sensor activation circuit 121 if in normal state shuts off the BIST).  

           As to claim 18, Park teaches the multi-unit device of claim 8 wherein the step of
determining the code execution unit configured to execute said instruction comprises
sensing activation of the code execution unit – Park [0068 and 0117] since at ‘68… the abnormal condition sensing circuit 121 of the attack detection circuit 120 may perform a normal operation (S160). It is then determined whether an operation of the attack detection circuit 120 is to be continued (S170). If so, the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120) since at ‘117… The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘sensing activation’ is taught by Park as ‘a normal operation (S160)’ which is the routine of the sensing circuit to sense an abnormal operation which triggers a BIST operation.  The claimed ‘computer code instruction’ is taught by Park as ‘code data’ because the code data implements the storing of the code). 

             As to claim 20, Park teaches the multi-unit device of claim 8 wherein the instructions for determining the code execution unit configured to execute said instruction comprises sensing providing a clock signal to the code execution unit - Park [0052 and 0117] since at ‘52 The abnormal frequency sensor 121-1 may be implemented to detect a main clock frequency and to generate a sensing signal when the detected main clock frequency is out of a specified range since at ‘117 … The code memory 1300 may be implemented to store code data needed to drive the security system 1000.  Here, the claimed ‘sensing providing a clock signal’ is taught by Park as ‘frequency is out of a specified range’ which is how the code execution unit senses to provide a clock signal). 
          

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park; Beomhee, US 20170357829 A1, December 14, 2017, hereafter referred to as Park in view of Pavlas et al, US 2018009782 A1, September 30, 2016, hereafter referred to as Pavlas.

              As to claim 4, Park teaches the method of claim 1, wherein said multi-unit device comprises a memory - Park [0115] The attack detection circuit according to exemplary embodiments of the inventive concept may be applied to a memory system (e.g., a smart card) PARK DOES NOT TEACH and the step of determining  the code execution unit configured  to execute said computer code instruction, comprises sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR PAVLAS TEACHES and the step of determining  the code execution unit configured  to execute said computer code instruction, comprises sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit – Pavlas [0031]…For example, monitor circuitry 102 may be configured to generate the test data when the selected memory region contains sensitive data. Monitor logic 110 may then be configured to compare the local sensor data to the stored sensor data that corresponds to a signature. If the access to the selected memory region is not legitimate, the test sensor data may generate a different pattern of voltages, i.e., a different signature.  Here, the claimed ‘step of determining’ is taught by Pavlas as ‘may be configured’ since the trigger is the sensitive data.  The claimed ‘sensing a memory access’ is taught by Pavlas as ‘access to selected memory region’ since a region is a specific range of memory.  The claimed ‘code execution unit’ in this case is taught by Pavlas as ‘monitor circuitry 102’ To provide the Integrated Circuit 100 of  Park with address range restriction logic would have been obvious to one of ordinary skill in the art, in view of the teachings of Pavlas, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. Memory Controller 148) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the memory controller 148 in Pavlas would enable the integrated circuit 100 of Park the logic to set aside or designate address regions based on one the results of the sensor output of integrated circuit 100 which would simply incorporate Pavlas memory address ranges to voltage, current, frequency, and temperature as another monitoring entity).

             As to claim 14, Park teaches the non-transitory computer readable memory of claim 7 
wherein said multi-unit device comprises a memory – Park [0125] ...the memory 3200 may be implemented with a dynamic random-access memory (DRAM), a synchronous DRAM (SDRAM), a magnetic RAM (MRAM)).  Here, the claimed ‘non-transitory computer readable memory’ is taught by Park as ‘memory 3200’) and the step of determining the code execution unit configured to execute said computer code instruction comprises sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit. PARK DOES NOT TEACH and the step of determining  the code execution unit configured  to execute said computer code instruction, comprises sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR PAVLAS TEACHES and the step of determining  the code execution unit configured  to execute said computer code instruction, comprises sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit – Pavlas [0031]…For example, monitor circuitry 102 may be configured to generate the test data when the selected memory region contains sensitive data. Monitor logic 110 may then be configured to compare the local sensor data to the stored sensor data that corresponds to a signature. If the access to the selected memory region is not legitimate, the test sensor data may generate a different pattern of voltages, i.e., a different signature.  Here, the claimed ‘step of determining’ is taught by Pavlas as ‘may be configured’ since the trigger is the sensitive data.  The claimed ‘sensing a memory access’ is taught by Pavlas as ‘access to selected memory region’ since a region is a specific range of memory.  The claimed ‘code execution unit’ in this case is taught by Pavlas as ‘monitor circuitry 102’ To provide the Integrated Circuit 100 of  Park with address range restriction logic would have been obvious to one of ordinary skill in the art, in view of the teachings of Pavlas, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. Memory Controller 148) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the memory controller 148 in Pavlas would enable the integrated circuit 100 of Park the logic to set aside or designate address regions based on one the results of the sensor output of integrated circuit 100 which would simply incorporate Pavlas memory address ranges to voltage, current, frequency, and temperature as another monitoring entity).

           As to claim 19, Park teaches the multi-unit device of claim 8 wherein said multi-unit device comprises a memory - Park [0115] The attack detection circuit according to exemplary embodiments of the inventive concept may be applied to a memory system (e.g., a smart card) PARK DOES NOT TEACH and the step of determining  the code execution unit configured  to execute said computer code instruction, comprises sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR PAVLAS TEACHES and the step of determining  the code execution unit configured  to execute said computer code instruction, comprises sensing a memory access to a specific range of memory addresses of said memory dedicated to said code execution unit – Pavlas [0031]…For example, monitor circuitry 102 may be configured to generate the test data when the selected memory region contains sensitive data. Monitor logic 110 may then be configured to compare the local sensor data to the stored sensor data that corresponds to a signature. If the access to the selected memory region is not legitimate, the test sensor data may generate a different pattern of voltages, i.e., a different signature.  Here, the claimed ‘step of determining’ is taught by Pavlas as ‘may be configured’ since the trigger is the sensitive data.  The claimed ‘sensing a memory access’ is taught by Pavlas as ‘access to selected memory region’ since a region is a specific range of memory.  The claimed ‘code execution unit’ in this case is taught by Pavlas as ‘monitor circuitry 102’ To provide the Integrated Circuit 100 of  Park with address range restriction logic would have been obvious to one of ordinary skill in the art, in view of the teachings of Pavlas, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. Memory Controller 148) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the memory controller 148 in Pavlas would enable the integrated circuit 100 of Park the logic to set aside or designate address regions based on one the results of the sensor output of integrated circuit 100 which would simply incorporate Pavlas memory address ranges to voltage, current, frequency, and temperature as another monitoring entity).

Claims 6, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hanks; D. Mitchel et al, US 20180122235 A1, May 3, 2018, hereafter referred to as Hanks.

                 As to claim 6, Park teaches the method of claim 2, comprising waiting to switch off a sensor for a predetermined delay-period after completion of execution of said computer code instruction – Park [0068] … the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120). Otherwise, an operation of the attack detection circuit 120 terminates.  Here, the claimed ‘predetermined delay’ is suggested by Park as ‘periodically’ but is not explicit as to delay.  The claimed ‘completion of execution’ is taught by Park as BIST because this security test is performed then concluded.  The claimed ‘switching off a sensor’ is taught by Park as ‘terminates’ because the upper or lower structure includes sensors that are terminated once the BIST is terminated.  PARK SUGGESTS waiting to switch off a sensor for a predetermined delay-period after completion of execution of said computer code instruction HOWEVER IN AN ART THAT HAS THE SAME PARTICULAR PROBLEM TO BE SOLVED HANKS TEACHES waiting to switch off a sensor for a predetermined delay-period after completion of execution of said computer code instruction - Hanks [0088] ... When sensor radio 306 has finished listening for communication from Human interface device 103, microprocessor 305 shuts down other circuits and prepares to put itself in a low power sleep mode, as shown in block 801. Next, microprocessor 305 sets up a delay function by configuring a timer to wake it from the low power sleep mode, shown by block 802. Microprocessor 305 then puts itself in a sleep mode, shown in block 803, and the timer delays for a delay period, during which switch 204 remains closed, as shown by block 804.  Here, the claimed ‘waiting’ is taught by Hanks as ‘when...finished’ whereas the claimed ‘predetermined delay-period’ is taught by Hanks as ‘delay period’.  The claimed ‘sensor’ is taught by Hanks as ‘sensor Systems 101’ depicted in Figure 3.  The claimed ‘completion of execution’ is taught by Hanks as ‘finished listening’ since the Radio 306 is configured to receive human communications. The claimed ‘switch off a sensor’ is taught by Hanks as ‘switch 204 remains closed’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate logic that schedules the activation/deactivation of sensors.  Park suggest this feature by incorporating the term ‘periodically’ but Hanks includes features whereby specific delay or predetermined periods for shutting down the sensor are implemented.  Park with Hanks can now provide logic to disable sensors known not to be needed and if activated would trigger a BIST thereby improving security).

              As to claim 16, Park teaches the non-transitory computer readable memory of claim 9
 wherein the software code further comprises instructions to wait a predetermined delay after completion of execution of said computer code instruction before switching off a sensor – Park [0068] … the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120). Otherwise, an operation of the attack detection circuit 120 terminates.  Here, the claimed ‘predetermined delay’ is suggested by Park as ‘periodically’ but is not explicit as to delay.  The claimed ‘completion of execution’ is taught by Park as BIST because this security test is performed then concluded.  The claimed ‘switching off a sensor’ is taught by Park as ‘terminates’ because the upper or lower structure includes sensors that are terminated once the BIST is terminated.  PARK SUGGESTS waiting to switch off a sensor for a predetermined delay-period after completion of execution of said computer code instruction HOWEVER IN AN ART THAT HAS THE SAME PARTICULAR PROBLEM TO BE SOLVED HANKS TEACHES waiting to switch off a sensor for a predetermined delay-period after completion of execution of said computer code instruction - Hanks [0088] ... When sensor radio 306 has finished listening for communication from Human interface device 103, microprocessor 305 shuts down other circuits and prepares to put itself in a low power sleep mode, as shown in block 801. Next, microprocessor 305 sets up a delay function by configuring a timer to wake it from the low power sleep mode, shown by block 802. Microprocessor 305 then puts itself in a sleep mode, shown in block 803, and the timer delays for a delay period, during which switch 204 remains closed, as shown by block 804 Here, the claimed ‘waiting’ is taught by Hanks as ‘when...finished’ whereas the claimed ‘predetermined delay-period’ is taught by Hanks as ‘delay period’.  The claimed  ‘sensor’ is taught by Hanks as ‘sensor Systems 101’ depicted in Figure 3.  The claimed ‘completion of execution’ is taught by Hanks as ‘finished listening’ since the Radio 306 is configured to receive human communications. The claimed ‘switch off a sensor’ is taught by Hanks as ‘switch 204 remains closed’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate logic that schedules the activation/deactivation of sensors.  Park suggest this feature by incorporating the term ‘periodically’ but Hanks includes features whereby specific delay or predetermined periods for shutting down the sensor are implemented.  Park with Hanks can now provide logic to disable sensors known not to be needed and if activated would trigger a BIST thereby improving security).
            As to claim 21, Park teaches the multi-unit device of claim 17 wherein the software code further comprises instructions to wait a predetermined delay after completion of 
execution of said computer code instruction before switching off a sensor – Park [0068] … the security BIST circuit 122 may be activated periodically or according to a policy (e.g., returning back to S120). Otherwise, an operation of the attack detection circuit 120 terminates.  Here, the claimed ‘predetermined delay’ is suggested by Park as ‘periodically’ but is not explicit as to delay.  The claimed ‘completion of execution’ is taught by Park as BIST because this security test is performed then concluded.  The claimed ‘switching off a sensor’ is taught by Park as ‘terminates’ because the upper or lower structure includes sensors that are terminated once the BIST is terminated.  PARK SUGGESTS waiting to switch off a sensor for a predetermined delay-period after completion of execution of said computer code instruction HOWEVER IN AN ART THAT HAS THE SAME PARTICULAR PROBLEM TO BE SOLVED HANKS TEACHES waiting to switch off a sensor for a predetermined delay-period after completion of execution of said computer code instruction - Hanks [0088] ... When sensor radio 306 has finished listening for communication from Human interface device 103, microprocessor 305 shuts down other circuits and prepares to put itself in a low power sleep mode, as shown in block 801. Next, microprocessor 305 sets up a delay function by configuring a timer to wake it from the low power sleep mode, shown by block 802. Microprocessor 305 then puts itself in a sleep mode, shown in block 803, and the timer delays for a delay period, during which switch 204 remains closed, as shown by block 804 Here, the claimed ‘waiting’ is taught by Hanks as ‘when...finished’ whereas the claimed ‘predetermined delay-period’ is taught by Hanks as ‘delay period’.  The claimed  ‘sensor’ is taught by Hanks as ‘sensor Systems 101’ depicted in Figure 3.  The claimed ‘completion of execution’ is taught by Hanks as ‘finished listening’ since the Radio 306 is configured to receive human communications. The claimed ‘switch off a sensor’ is taught by Hanks as ‘switch 204 remains closed’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate logic that schedules the activation/deactivation of sensors.  Park suggest this feature by incorporating the term ‘periodically’ but Hanks includes features whereby specific delay or predetermined periods for shutting down the sensor are implemented.  Park with Hanks can now provide logic to disable sensors known not to be needed and if activated would trigger a BIST thereby improving security). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
12/13/2022